Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Amended Claims 1-17 (dated 06/19/2020) are pending.
Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group 1: Claims 1-12, drawn to in vitro method for modifying a double stranded DNA (dsDNA) molecule in a cell, the method comprising:- introducing into the cell
	i. an RNA guided DNA endonuclease or a nucleic acid encoding an
	RNA guided DNA endonuclease,
	ii. at least one guide RNA, and
	iii. an exogenous nucleic acid molecule comprising or encoding a
	DNA substitute sequence,
- generating at least two double strand breaks of the dsDNA molecule to be
modified, wherein
	i. the dsDNA molecule comprises at least two target sequences (target sequences 1 and 2) which are targeted by the at least one guide RNA, and
	i. the at least two double strand breaks occur within or adjacent to the at least two target sequences,
- replacing a DNA sequence of the dsDNA molecule to be modified, wherein the
replaced sequence is located between the double strand breaks (between target
sequences 1 and 2) and is replaced by the DNA substitute sequence of the exogenous nucleic acid molecule by the non-homologous end joining (NHEJ) pathway.
Group 2: Claims 13-16, drawn to a kit for modifying a double stranded DNA (dsDNA) molecule in a cell, comprising:
	- an RNA guided DNA endonuclease or a nucleic acid encoding an RNA guided DNA endonuclease,
	- at least one guide RNA, and
	- a nucleic acid molecule comprising or encoding a DNA substitute sequence,
wherein:
	- the at least one guide RNA is configured for generating at least two double strand breaks of a dsDNA molecule to be modified within or adjacent to a target sequence 1 and a target sequence 2 within the dsDNA molecule, and
	- the nucleic acid molecule comprising or encoding a DNA substitute sequence is configured for replacement of the DNA sequence of the dsDNA molecule located between the two double strand breaks with the DNA substitute sequence by the NHEJ pathway.
Group 3: Claim 17, drawn to a composition for use as a medicament, for modifying a double stranded DNA (dsDNA) molecule in a cell, comprising:
	- an RNA guided DNA endonuclease or a nucleic acid encoding an RNA guided DNA endonuclease,
	- at least one guide RNA, and
	- a nucleic acid molecule comprising or encoding a DNA substitute sequence,
wherein:
	- the at least one guide RNA is configured for generating at least two double strand breaks of a dsDNA molecule to be modified within or adjacent to a target sequence 1 and a target sequence 2 within the dsDNA molecule, and
	- the nucleic acid molecule comprising or encoding a DNA substitute sequence is configured for replacement of the DNA sequence of the dsDNA molecule located between the two double strand breaks with the DNA substitute sequence by the NHEJ pathway.
The inventions listed as Groups’ 1-3 do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
An international or a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following categories:
1) A product and a process specially adapted for the manufacture of said product or
2) A product and process of use of said product; or
3) A product, a process specially adapted for the manufacture of said product and a use of said product; or
4) A process and an apparatus or means specifically adapted for carrying out the said process; or
5) A product, a process specially adapted for the manufacture of said product and an apparatus or means specifically designed for carrying out the said process.
37 CFR 1.475(c) states: If an application contains more or less than one of the combination of categories of in an invention set forth in paragraph (b) of this section, unity of invention might not be present.
In addition, the PCT does not provide for multiple products or methods within single application, therefore, unity of invention is lacking with regard to Groups’ 1-3; see 37 CFR 1.475. 37 CFR 1.475 (d) also states: If multiple products, processes of manufacture or uses are claimed, the first invention of the category first mentioned in the claims of the application and the first recited invention of each other categories related thereto will be considered as the main invention in the claims, see PCT Article 17(3)(a) 1.47(c).
37 CFR 1.475(e) further states; the determination whether a group of invention is so linked as to form a single inventive concept shall be without regard to whether the inventions are claimed in separate claims or as alternative within a single claim.
The inventions listed as Groups’ 1-3 do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical feature for the following reasons: The products and method of use as claimed in Groups’ 1-3 do not share a corresponding special technical feature, because the prior art clearly teaches an in vitro method for modifying a double stranded DNA (dsDNA) molecule in a cell, the method comprising: …,  that either anticipates or renders obvious claims 1-17, in Groups’ 1-3 (see references Jun Li et al., Nature Plants, 2016, Vol. 2(10): 16139… or Weinthal et al., Plant Physiol., 2013, Vol. 162(1): 390-400; cited in ISA/210-ISR 237 dated 12/02/2019 and filed with the instant application). 
Therefore, the only shared technical feature of these claims, in vitro method for modifying a double stranded DNA (dsDNA) molecule in a cell, the method comprising: …, does not constitute a special technical feature as defined in PCT Rule 13.2 as it is not a feature which defines a contribution of the claimed invention makes over the prior art. The products and methods of use of Groups’ 1-3 does not share any technical feature as they comprise unrelated steps and produce unrelated effects and does not have unity of invention with Groups’ 1-3 and 37 CFR 1.475 does not provide for the inclusion of multiple methods within the main invention. 
Searching more than one of Groups’ 1-3 would represent a burden on the Office for the following reasons. A search of any one of product in claims 13-16 (Group 2) and method of use  would not encompass a search of any of the other product and method of use as a medicament of claim 17 (Group 3), or vice versa. These inventions lack Unity of Invention for the reasons given above. Furthermore, each invention has acquired a separate status in the art due to their recognized divergent subject matter and, thus, searching more than one invention would be a burden on the Office. Therefore, restriction for examination purposes, as indicated, is proper.
Applicant is advised that the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.143).
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
It is also requested that Applicants identify support, within the original application, for any amendments to the claims and specification.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHIRAMA RAGHU whose telephone number is (571)272-4533. The examiner can normally be reached on M-F 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 408-918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/GANAPATHIRAMA RAGHU/           Primary Examiner, Art Unit 1652